        Case 1:13-cv-07789-LGS Document 1472 Filed 06/11/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


IN RE FOREIGN EXCHANGE BENCHMARK
RATES ANTITRUST LITIGATION
                                                     No. 1:13-cv-07789-LGS




   XXXXXXXXXXXX
   [PROPOSED] ORDER GRANTING RENEWED MOTION FOR ISSUANCE OF A
            HAGUE CONVENTION REQUEST FOR INTERNATIONAL
           JUDICIAL ASSISTANCE TO TAKE TESTIMONY OVERSEAS

       The Court, having reviewed Plaintiffs’ Renewed Motion for Issuance of a Hague

Convention Request for International Judicial Assistance to Take Testimony Overseas as well as

the papers in support and opposition, HEREBY ORDERS THAT:

       1.       The Motion is GRANTED.

       2.       The Request for International Judicial Assistance Pursuant to the Hague

Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matter

attached as Exhibit A to the Declaration of Christopher M. Burke, dated June 4, 2020 is hereby

issued as the Court’s “Letter of Request” and is fully incorporated herein.

       3.       The signed Order and the Letter of Request will be given to Scott+Scott Attorneys

at Law LLP, Co-Lead Class Counsel for Plaintiffs, who will cause both documents to be filed with

The Senior Master (Queen’s Bench Division), Royal Courts of Justice Strand, London WC2A

2LL, England.

       4.       The Stipulation and Order of Confidentiality (ECF No. 555) in this action shall

apply to the deposition, including the transcript and video.
        Case 1:13-cv-07789-LGS Document 1472 Filed 06/11/20 Page 2 of 2



       5.      This Order, the deposition of Mr. Richard Gibbons, or the terms of the Letter of

Request (which are incorporated into this Order) shall not be construed or operate as a waiver of

any argument, position, objection, allegation, or claim or defense of any party in the above-

captioned action, or of the attorney-client privilege, the work product doctrine, or any other

privileges, rights, protections, or prohibitions that may apply to that evidence under the laws of

England, the United States, or the State of New York.

       6.      The parties will be subject to all safety guidance issued by this Court and the courts

of the United Kingdom with regard to the COVID-19 pandemic in order to ensure that the

deposition will proceed in a safe manner for the deponent, counsel, and other personnel.

       IT IS SO ORDERED.

Dated: June 11, 2020
       ________________
       New York, New York




                                                 2
